This cause came on to be heard upon the respondents' demurrer to and motion to quash the alternative writ of mandamus herein, and the court having heard the arguments of counsel, and considered the briefs filed by the respective parties, and being now advised of its order to be made in the premises on said demurrer and motion to quash, it is thereupon:
Ordered and adjudged that the demurrer of the respondents to the alternative writ of mandamus, and the respondents' motion to quash the alternative writ of mandamus, be and the same are hereby severally overruled, *Page 209 
with privilege to respondents to file such return to the alternative writ of mandamus as they may be advised is proper to be made, or to stand upon the return to the alternative writ already tendered and filed. Relator and respondents shall have the privilege of filing briefs herein after any appropriate motion or proceeding for disposition of the cause upon the alternative writ and return, said briefs to be filed within the periods of time and in the form prescribed by the rules of this court concerning briefs generally.
It is so ordered.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.